



SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”), dated August 23, 2017, is being
delivered to Mark D. Burish (the “Subscriber”) in connection with his investment
in the securities of Sonic Foundry, Inc. a Maryland corporation (“Sonic
Foundry”).  Sonic Foundry is selling $1,000,000 of shares (individually, a
“Share” and collectively, the “Shares”) of Series A Preferred Stock, $.01 par
value, at a purchase price of $762.85 per Share (the “Per Share Purchase
Price”). The terms of the Series A Preferred Stock are set forth in the
corporate charter of Sonic Foundry, as filed with the Maryland Department of
Assessments and Taxation.
  
This Subscription Agreement is on the terms and conditions set forth below.


WHEREAS, Sonic Foundry had previously formed a special committee of
disinterested directors to discuss and negotiate the terms of an investment in
preferred stock by Mark Burish; and


WHEREAS, the committee had met several times to discuss and negotiate such
terms; and


WHEREAS, on or about May 25, 2017, such terms were finalized and the committee
of disinterested directors unanimously approved such terms; and


WHEREAS, the terms of the Series A Preferred Stock issuance were also agreed to
by Mark Burish; and


WHEREAS, pursuant to the terms of a Subscription Agreement entered into on May
30, 2017 (the “May Subscription Agreement”), which set forth the terms of the
preferred stock investment, Sonic Foundry and Mark Burish agreed that Burish
shall commit $ 750,000 for the Shares consisting of a first tranche of $500,000,
and, at Sonic Foundry’s election, a second tranches of $250,000; and


WHEREAS, pursuant thereto: (i) on May 30, 2017, Mark Burish purchased $500,000
of Shares; (ii) on June 7, 2017, Andrew Burish, an assignee of Mark Burish
pursuant to the May Subscription Agreement, purchased $200,000 of Shares, and
(iii) on June 8, 2017, Mark Burish purchased $50,000 of Shares; and


WHEREAS, Mark Burish has agreed to purchase, and the Company has agreed to sell,
an additional $1,000,000 of Shares on the terms and conditions set forth below.


NOW, THEREFORE, the undersigned agrees with Sonic Foundry as follows:






1.           SUBSCRIPTION AND PURCHASE PRICE
 
(a)           Subscription.  Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase that number
of Shares determined by dividing $1,000,000 (the “Aggregate Purchase Price”) by
the Per Share Purchase Price set forth on the first page of this Agreement, on
the terms and conditions described herein.
 
(b)           Purchase of First Tranche of Shares.  The Subscriber understands
and acknowledges that the purchase price to be remitted to Sonic Foundry in
exchange for the issuance of the first tranche of Shares shall be $500,000 (the
“Aggregate First Tranche Purchase Price”) for the number of Shares determined by
dividing $500,000 by the Per Share Purchase Price. The Subscriber’s delivery of
this Agreement to Sonic Foundry shall be accompanied by payment of $500,000,
payable in United States Dollars, by wire transfer of immediately available
funds delivered to Sonic Foundry.  The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement to purchase a total of $1,000,000 of Shares.


(c)           Purchase of Second Tranche of Shares.  The Subscriber understands
and acknowledges that, upon notice given to Subscriber by Sonic Foundry at any
time prior to August 23, 2018, the Subscriber shall, within three business days
of such notice, remit to Sonic Foundry the amount of $500,000 (the “Second
Tranche Purchase Price”) in exchange for the issuance of the second tranche of
Shares. The number of Shares to be issued in exchange for Second Tranche
Purchase Price shall be determined by dividing $500,000 by the Per Share
Purchase Price.











--------------------------------------------------------------------------------





(d)     Assignment of Subscription. The subscriber may assign his agreement to
purchase all or a portion of the $1,000,000 Shares hereunder to one or more
third parties, subject to the consent of Sonic Foundry, which shall not be
unreasonably withheld. Subscriber shall not be relieved from his obligations
hereunder until such third part(ies) close on any such purchase of Shares


  2.           ACCEPTANCE AND CLOSING PROCEDURES
 
(a)           Acceptance. Subject to full, faithful and punctual performance and
discharge by Sonic Foundry of all of its duties, obligations and
responsibilities as set forth in this Agreement, the Subscriber shall be legally
bound to purchase the Shares pursuant to the terms and conditions set forth in
this Agreement.  
 
(b)           Closing.  The closing of the purchase and sale of the First
Tranche of Shares hereunder (the “Initial Closing”) shall take place upon
execution of this Agreement. The closing of the purchase and sale of the second
tranche of Shares hereunder (the “Subsequent Closing”) shall take place as soon
as practicable after Sonic Foundry’s receipt of the Second Tranche Purchase
Price. The Shares purchased by the Subscriber in each closing will be delivered
promptly at the Initial Closing and at the Subsequent Closing.


(c)           Extraordinary Events Regarding Common Stock.  In the event that,
after the date of this Agreement, Sonic Foundry shall (a) issue additional
shares of Common Stock as a dividend or other distribution on outstanding Common
Stock, (b) subdivide its outstanding shares of Common Stock, or (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of Common
Stock, then, in each such event, the Per Purchase Price shall, simultaneously
with the happening of such event, be adjusted by multiplying the then Purchase
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, and the product so obtained shall thereafter be the Per Share
Purchase Price then in effect. The Per Share Purchase Price, as so adjusted,
shall be readjusted in the same manner upon the happening of any successive
event or events described herein. The number of Shares that the Subscriber shall
thereafter be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section) be issuable on such exercise by a fraction of
which (a) the numerator is the Per Share Purchase Price that would otherwise
(but for the provisions of this Section) be in effect, and (b) the denominator
is the Per Share Purchase Price then in effect.
 


3.           THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Subscriber, hereby acknowledges, agrees with and represents, warrants and
covenants to Sonic Foundry, as follows:
 
(a)           The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).
 
(b)          The Subscriber represents and warrants to Sonic Foundry and its
affiliates as follow            
(i)           The Subscriber is acquiring the Shares solely for the Subscriber’s
own     beneficial account, for investment purposes, and not with a view
towards, or resale in     connection with, any distribution of the Shares.
(ii)           The Subscriber (together with his Advisors, if any) has received
all documents     requested by the Subscriber, if any, and has carefully
reviewed them and understands the information contained therein, prior to the
execution of this Agreement.


(c)     The Subscriber understands that the Shares have not been registered
under the Securities Act of 1933 (the “Securities Act”), the securities laws of
any state or the securities laws of any other jurisdiction, nor is such
registration contemplated.
    
(d)     The Subscriber (i) will not transfer, deliver or assign the Shares, or
any interest therein, except in accordance with state and federal securities
laws and (ii) is acquiring the Shares to be acquired hereunder for the
Subscriber’s own account for investment purposes only and not with a view to
assignment, resale or distribution. The Subscriber will not transfer the Shares
unless such Shares are registered under the Securities Act and applicable state
securities laws or the transfer is exempt therefrom. The Subscriber understands
that Sonic Foundry is making no representation as to the availability of Rule
144 under the Securities Act or any other exemption from registration.







--------------------------------------------------------------------------------





(e)           The Subscriber has carefully considered the potential risks
relating to Sonic Foundry and a purchase of the Shares, and fully understands
that the Shares are a speculative investment that involve a high degree of risk
of loss of the Subscriber’s entire investment.


(f)           No oral or written representations or warranties have been made,
or information furnished, to the Subscriber or his Advisors, if any, by Sonic
Foundry or any of its officers, employees, agents, sub-agents, affiliates,
advisors or subsidiaries in connection with the purchase of the Shares hereby,
other than any representations of Sonic Foundry contained herein, and in
subscribing for the Shares the Subscriber is not relying upon any
representations other than those contained herein.
 
(g)           The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.
 
 
 4.           SONIC FOUNDRY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Sonic Foundry hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:
 
(a) Organization and Qualification.  Sonic Foundry is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  All actions on the part of Sonic Foundry and its officers and
directors necessary for the authorization, execution, delivery and performance
of this Agreement, the consummation of the transactions contemplated hereby, and
the performance of all of Sonic Foundry's obligations under this Agreement, have
been taken or will be taken prior to the Closing.  This Agreement has been duly
executed and delivered by Sonic Foundry, and this Agreement is a legal, valid
and binding obligation of Sonic Foundry, enforceable against Sonic Foundry in
accordance with its terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).
 
(b)           Issuance of Shares.  The Shares to be issued to the Subscriber
pursuant to this Agreement, when issued and delivered in accordance with the
terms of this Agreement, will be duly and validly issued and will be fully paid
and non-assessable.


        
 5.           MISCELLANEOUS PROVISIONS
 
(a)           All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement.
 
(b)           Each of the parties hereto shall be responsible to pay the costs
and expenses of its own legal counsel in connection with the preparation and
review of this Agreement and related documentation.
 
(c)           Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
(d)           The representations, warranties and agreement of the Subscriber
and Sonic Foundry made in this Agreement shall survive the execution and
delivery of this Agreement and the delivery of the Securities.
 
(e)           Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to Sonic Foundry at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.
 
(f)           Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
(g)           This Agreement is not transferable or assignable by the
Subscriber. 







--------------------------------------------------------------------------------





(i)           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except in writing signed by both Sonic Foundry and
the Subscriber.
 
(j)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Wisconsin, without giving effect to conflicts of
law principles.
 
(k)           Sonic Foundry and the Subscriber hereby agree that any dispute
that may arise between them arising out of or in connection with this Agreement
shall be adjudicated before a court located in the City of Madison, Wisconsin
and they hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of Wisconsin located in the City of Madison, with respect to
any action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement or any acts
or omissions relating to the sale of the securities hereunder, and consent to
the service of process in any such action or legal proceeding by means of
registered or certified mail, return receipt requested, postage prepaid, in care
of the address set forth herein or such other address as either party shall
furnish in writing to the other.
 
(l)           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(m)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[Signature Page Follows]









































































--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the 23rd day
of August, 2017.
 


/s/ Mark D. Burish_________________________
Mark D. Burish




ACCEPTED this 23rd day of August, 2017, on behalf of Sonic Foundry, Inc.




By: /s/ Gary Weis______________________________
Name: Gary Weis
Title: CEO












 
 
 


 


 


 


 


 


 


 


 


 


 


 


 




[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]





